COX, J.,
Dissenting:
I would respectfully dissent form the majority opinion in this matter. Under the standards and tests set up by the Hershberger case I believe that the appellant actually learned of the defective nature of the lens in January of 1986 and it was from that time that the statute would begin to run. Prior to that, she was told by two separate physicians that the cause of her problem was the improper size of the lens. This is further substantiated by the fact that she submitted to a surgical procedure in which a proper size lens was installed and a lot of her problems disappeared. I do not believe that a reasonable person would read a mailgram sent out to the general community would outweigh testimony of two experts, and bearing in mind here that the test is a reasonable person, I fell that the plaintiff-appellant had every right to rely on her expert testimony and the statute would not begin to run against her.